Name: Commission Regulation (EC) No 957/96 of 30 May 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  information and information processing;  Europe
 Date Published: nan

 Avis juridique important|31996R0957Commission Regulation (EC) No 957/96 of 30 May 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sector Official Journal L 130 , 31/05/1996 P. 0005 - 0005COMMISSION REGULATION (EC) No 957/96 of 30 May 1996 amending Regulation (EC) No 773/96 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EEC) No 1964/82 in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 894/96 (2), and in particular Article 13 (12) thereof,Whereas Commission Regulation (EC) No 773/96 (3) lays down special measures for the regularization of certain export transactions in the wake of the measures taken by several third countries to safeguard against bovine spongiform encephalopathy;Whereas, under Article 5 (1) of Regulation (EC) No 773/96, the time limit within which products are to leave the customs territory of the Community was extended from 60 to 120 days; whereas, under Article 5 (2) of that Regulation, the time during which products may be placed under suspension arrangements in a free zone or free warehouse is 60 days;Whereas those periods have proved too short for operators to find other outlets for these products; whereas they should thus be extended to 150 and 120 days respectively;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 773/96 is amended as follows:1. in Article 5 (1), the period '120 days` is replaced by '150 days`;2. in Article 5 (2), the period '60 days` is replaced by '120 days`.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 30 May 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 125, 23. 5. 1996, p. 1.(3) OJ No L 104, 27. 4. 1996, p. 19.